334 F.2d 759
Laurance F. MAGNESS, Sr., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 9395.
United States Court of Appeals Fourth Circuit.
Argued June 11, 1964.
Decided June 16, 1964.

Laurance F. Magness, Sr., pro se.
Lawrence B. Silver, Attorney, Department of Justice (Louis F. Oberdorfer, Asst. Atty. Gen., and I. Henry Kutz and Lee A. Jackson, Attorneys, Department of Justice, on brief), for respondent.
Before SOBELOFF, Chief Judge, J. SPENCER BELL, Circuit Judge, and CRAVEN, District Judge.
PER CURIAM:


1
This petitioner sought to have the Tax Court review the Commissioner's action in assessing him, pursuant to sections 6654 and 6659 of the Internal Revenue Code of 1954, an additional tax for failure to pay estimated income taxes for the years 1956 through 1961. The assessments were made in all cases without issuing notices of deficiency and the petition was, therefore, dismissed by the Tax Court for lack of jurisdiction. Int. Rev.Code of 1954, sections 6211, 6212, 6213. Commissioner of Internal Revenue v. Gooch Milling and Elevator Co., 320 U.S. 418, 420, 64 S. Ct. 184, 88 L. Ed. 139 (1943); McConkey v. Commissioner, 199 F.2d 892, 894 (4 Cir. 1952).


2
Under these circumstances we have no choice but to affirm the court's action.


3
Affirmed.